DETAILED ACTION
Examiner acknowledges the reply filed on 9/27/2022, in response to the non-final office action mailed 6/27/2022.
Claims 1-13 and 18 are pending.  Claim 19 has been cancelled.  Claims 12 and 13 remain withdrawn from further consideration for the reasons made of record.
Claims 1-11 and 18 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn
The objection of drawings is withdrawn in view of the amendment filed 9/27/2022.
Fig. 2 is pixelated and the font is too small decipher.

Specification- withdrawn
The objection of the abstract is withdrawn in view of the amendment filed 9/27/2022.

Claim Objections- withdrawn
The objection of claims 1, 5, 6, and 9-11 is withdrawn in view of the amendment filed 9/27/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 9/27/2022.
The rejection of claims 1-10, 18, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 9/27/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-8, 18 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillies et al. (U.S. 2004/0072299), as evidenced by Brombacher et al. (Trends Immunol. 24:207-212 (2003)), and further in view of Wen et al. (J Transl Med 14:41, pp.1-13 (2016)), is withdrawn in view of the amendment filed 9/27/2022.

Double Patenting- withdrawn
The rejection of claims 1-6 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/606846 (hereinafter “the ‘846 application”), is withdrawn in view of the amendment filed 9/27/2022.

Response to Arguments
Applicant’s arguments and amendment filed 9/27/2022, with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 9/27/2022.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Objections- New Objection
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should further be amended to recite “or” between the two wherein clauses, at the end of line 3.  
Claim 5 should be amended to move line 4 up to line 3 for continuous text.  The term “or” should not constitute a full, separate line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillies et al. (U.S. 2004/0072299- previously cited), as evidenced by Yoon et al. (EMBO J. 19:3530-3541 (2000), and further in view of Wen et al. (J Transl Med 14:41, pp.1-13 (2016)- previously cited).  This is a new rejection necessitated by the amendment filed 9/27/2022.
Gillies et al. teach a multifunctional protein complex comprising a first polypeptide chain defining an immunoglobulin region and a first portion of a first cytokine, and a second polypeptide chain defining a second cytokine and a second portion of the first cytokine.  The first polypeptide chain is covalently bonded to the second polypeptide chain (claims 15-16).  The first cytokine is a dimeric cytokine, e.g., IL-12 (claims 17-18).  As evidenced by Yoon et al., interleukin-12 (IL-12) is a heterodimeric cytokine composed of a p35 subunit (IL12a) and a p40 subunit (IL 12b) that are covalently bonded via a disulfide bond (abstract; p. 3530, para. 2; p. 3531).  Figure 1 is a ribbon diagram of p40 (IL12b) indicating intrachain disulfide bond locations which bind to p35 (IL12a) (see figure legend).  
Examples 1 and 2 of Gillies teach synthesis of the following fusion proteins: murine p40-IL-2 and p40-GM-CSF (IL12b-IL2 and IL12b-GMCSF), human p40-IL-2 fusion (IL12b-IL2), and heavy chain Ab-p35 (Ab-IL 12a).  Thus, the IL-12a (from Ab-IL 12a fusion protein)  and IL-12b (from IL12b-IL2 or IL12b-GMCSF fusion protein) would form a heterodimer to create a functional IL-12 cytokine.  It is advantageous to use a multiple cytokine fusion protein in treatment of cancer (para. [0116]).
Gillies et al. teach fusion proteins that separately comprise IL-12a (fused to an antibody) and IL12b (fused to IL2 or IL-GMCSF- reads on second factor) that forms a heterodimer via the interaction of IL12a and IL12b, the reference does not teach a first factor that is selected from the group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L.  
Wen et al. teach that a bifunctional IL2-GMCSF cytokine fusion protein induced and enhanced anti-tumor immune responses which was much more effective than either of the two cytokines IL-2 and GM-CSF alone (p. 11).  The anti-tumor activity in vivo of IL2-GMCSF was evaluated in a melanoma mouse model (Fig. 5, pp. 9-12).
It would have been obvious to one of ordinary skill in the art to substitute the antibody portion of Ab-IL-12a fusion protein of Gillies et al with the IL2 of the IL-2-GMCSF fusion protein of Wen et al.  Wen et al taught that the IL2-GMCSF fusion protein was more effective than either cytokine alone (p. 11).  The skilled artisan would have known from Gillies et al that cytokines such as IL-2, IL-12, GM-CSF, IL-4, and others have been investigated for treatment of cancer (para [0116]).  It is advantageous to use a multiple cytokine fusion protein in treatment of cancer.  Id.  The skilled artisan would have recognized from Gillies that a IL12a-IL2 fusion protein as a first polypeptide would interact with the second polypeptide [IL12b-IL2 or IL12b-GMCSF], as taught by Gillies et al., to form a protein heterodimer via dimerization of the IL12a and IL12b to form a stable/functional IL12 cytokine.  Examiner expressly notes that the evidentiary reference Yoon et al. teach that IL12a and IL12b subunits interact to form a stable/functional IL12 via covalent bonding, specifically a disulfide bond.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success because both references taught methods of preparing the first and second polypeptides (Ex 1-2 of Gillies et al and methods of Wen et al).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.”  See Dystar at 1650.  In this case, inclusion of a covalent bond between the first [IL12a] and second [IL12b] polypeptide chains to form a stable/functional IL12 cytokine can be found in the common knowledge of the art and common sense of its skilled practitioners.
	Accordingly, the limitations of claims 1-3 are rendered obvious.  Regarding claims 4-6, the positional order of arrangement of IL12a with respect to IL12 and IL12b with respect to IL12 or GMCSF (N- and C- positional arrangement) is deemed to be obvious in view of the methods taught by Gillies et al and Wen et al.  Regarding claims 7 and 8, Gillies et al teach components from humans and mice that were combined or solely from the same origin (examples 1-2).  See also Wen methods. Regarding claims 18, Gillies et al. teach that the multifunctional protein complex can be used to treat cancer (para. [0002], [0026], [0116]-[0117)).  Wen et al teach that IL2-GMCSF was useful in treating melanoma in a mouse model (pp. 4-11).  Tumor volume was decreased in the mouse model (e.g., Fig. 5).
Accordingly, claims 1-8 and 18 are rendered obvious in view of the teachings of the cited references.

Examiner comment 
Applicant traverses the previous 103 rejection at pages 10-11 of the reply filed 9/27/2022.  Examiner notes that the rejection of claims 1-8, 18 and 19 over Gillies et al., as evidenced by Brombacher et al., in view of Wen et al., has been withdrawn. The above 103 rejection includes the new reference Yoon et al.  Examiner will address applicant’s arguments as they relate to the references Gillies et al. and Wen et al.
Applicant asserts that “Wen et al. did not disclose or suggest that IL-2 or IL2-GMCSF, alone, when injected into the tumor, could effectively eliminate the tumor”. Applicant states that the skilled artisan would therefore have not been motivated to use IL-GMCSF of Wen in place of an antibody portion of  Gillies et al. (reply at page 10). 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to applicant’s arguments relating to Wen et al., the reference explicitly teaches a reduction in tumor volume in a mouse melanoma model (Fig. 5, pp. 9-11).  The reference explicitly states, “[i]n summary, this study reported a promising future for IL2-GMCSF fusion cytokine in the induction and enhancement of anti-tumor immune responses which is much more effective than either of the two cytokines IL-2 and GM-CSF alone” (p. 11).
Gillies et al. teach fusion proteins that separately comprise IL-12a (fused to an antibody) and IL12b (fused to IL2 or IL-GMCSF- reads on second factor) that forms a heterodimer via the interaction of IL12a and IL12b.
It would have been obvious to one of ordinary skill in the art to substitute the antibody portion of Ab-IL-12a fusion protein of Gillies et al with the IL2 of the IL-2-GMCSF fusion protein of Wen et al.  Wen et al taught that the IL2-GMCSF fusion protein was more effective than either cytokine alone (p. 11).  The skilled artisan would have known from Gillies et al that cytokines such as IL-2, IL-12, GM-CSF, IL-4, and others have been investigated for treatment of cancer (para [0116]).  It is advantageous to use a multiple cytokine fusion protein in treatment of cancer.  Id.  The skilled artisan would have recognized from Gillies that a IL12a-IL2 fusion protein as a first polypeptide would interact with the second polypeptide [IL12b-IL2 or IL12b-GMCSF], as taught by Gillies et al., to form a protein heterodimer via dimerization of the IL12a and IL12b to form a stable/functional IL12 cytokine.  
Applicant asserts a “mechanism [that] is novel design based on the deep understanding of the immune system”.  Applicant states, “the great antitumor activity of IL12a-fused-GMCSF-bonded-IL12b-fused-IL2 is based on the positive feedback loop generated from three synergistic effects between these cytokines” (p. 11).  Applicant asserts that although many cytokines have antitumor activity, the effects are limited, only IL12 and cytokine group members from IL2, GMCSF, IL7, IL15, IL21, and FLT3L can provide molecule mechanism basis.  
Examiner expressly notes that the protein heterodimer IL12a-fused-GMCSF-bonded-IL12b-fused-IL2 and comments relating to it, relate to a subset of the claimed protein heterodimers.  It is further noted that language such as “eradicates all tumor cells” is functional language that is not recited in the instant claims. Instant claims 1-11 are drawn to compositions, not a method of treatment. Additionally, instant claim 18 recites a method of ameliorating or treating a tumor, not eradication of the tumor. 

Examiner cautions applicant from amending the claims in a manner which would introduce new matter.

The combination of cited references include fusion proteins involving components IL12 [IL12a and IL12b], IL2 and GMCSF.  The references teach the use of fusion proteins in a treatment of cancer, including melanoma.  Yoon et al further teach that a stable/functional IL-12 comprises a covalent [disulfide] bond between IL12 subunits, IL12a and IL12b. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/606846 (hereinafter “the ‘846 application”), in view of Yoon et al. (EMBO J. 19:3530-3541 (2000).  This is a new rejection necessitated by the amendment filed 9/27/2022.
This is a provisional nonstatutory double patenting rejection.
Claim 1 of the ‘846 application is drawn to a protein heterodimer, comprising a first polypeptide chain and a second polypeptide chain different from said first polypeptide chain, wherein said first polypeptide chain comprises IL12a, and said second polypeptide chain comprises IL12b; said protein heterodimer further comprises IL2 or a functional fragment thereof, GMCSF or a functional fragment thereof, and one or more targeting moieties; and said IL2 or the functional fragment thereof is located in said first polypeptide chain or in said second polypeptide chain, said GMCSF or the functional fragment thereof is located in said first polypeptide chain or in said second polypeptide chain, and said one or more targeting moieties are each independently located in said first polypeptide chain or in said second polypeptide chain.  Claims 2 and 4-6 of the ‘846 application recite the positional N- and C- terminal order arrangements of IL12a, IL12b, IL2 and GMCSF.  Claim 13 of the ‘846 application recites a pharmaceutical composition comprising the heterodimer.  Claim 15 of the ‘846 application recites a method for preventing, alleviating or treating a tumor, comprising administering the heterodimer of claim 1 to a subject in need thereof.  
Instant claim 1 recites a protein heterodimer comprising: a first polypeptide chain, and a second polypeptide chain different from said first polypeptide chain, wherein the first polypeptide chain comprises IL12a and a first factor fused to the IL12a, wherein the second polypeptide chain comprises 1L12b and a second factor fused to the IL12b, and wherein the first and second factors are each independently selected from a group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L.  Instant claim 2 recites that the first and second factors are different.  Claim 3 separates the cytokines of claim 1 into groups a and b.  Instant claims 4 and 5 recite the positional N- and C- arrangement of IL12a and the first factor, and IL12b and the second factor, respectively.  Claim 6 recites combinations of IL2 and GMSCSF as the first and second factors.  Claim 18 recites a method of ameliorating or treating a tumor in a subject comprising administering the heterodimer.
The instant claims do not expressly teach that the first polypeptide chain and a second peptide chain are covalently bonded.
Yoon et al. teach that interleukin-12 (IL-12) is a heterodimeric cytokine composed of a p35 subunit (IL12a) and a p40 subunit (IL 12b) that are covalently bonded via a disulfide bond (abstract; p. 3530, para. 2; p. 3531; pp. 3535-3538).  Figure 1 is a ribbon diagram of p40 (IL12b) indicating intrachain disulfide bond locations which bind to p35 (IL12a) (see figure legend).
It would have been obvious to one of ordinary skill in the art to have prepared protein heterodimer comprising: a first polypeptide chain, and a second polypeptide chain different from said first polypeptide chain, wherein the first polypeptide chain comprises IL12a and a first factor fused to the IL12a, wherein the second polypeptide chain comprises 1L12b and a second factor fused to the IL12b, and wherein the first and second factors are each independently selected from a group consisting of IL2, GMCSF, IL7, IL15, IL21 and FLT3L, wherein the first and second polypeptide chains are covalently bonded.  The claims of the ‘846 application recite the same claim elements is instant claim 1, with the exception of the covalent bond.  The skilled artisan would have recognized from Yoon et al. that formation of IL-12 requires covalent bonding [disulfide bridge] between IL12a and IL12b (abstract; p. 3530, para. 2; p. 3531; pp. 3535-3538).  Thus, the skilled artisan would have known that formation of a stable IL-12 would result from covalent bonding between the first polypeptide chain comprising IL12a and the second polypeptide chain comprising IL12b.  The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.”  See Dystar at 1650.  In this case, inclusion of a covalent bond between the first [IL12a] and second [IL12b] polypeptide chains can be found in the common knowledge of the art and common sense of its skilled practitioners.
Claims 1-6 and 18 are rendered obvious by claims 1-6 of the ‘846 application in view of the teachings of Yoon et al.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 9-11 are free the prior art.  The closest prior to the instant claims is Gillies et al. (U.S. 2004/0072299- previously cited).  The teachings of Gillies et al. are set forth above.  The reference does not teach or disclose the polypeptide sequences recited in claims 9-11.
Accordingly, claims 9-11 are free the prior art.
	The protein heterodimer sequences of claim 11 have the following prior art:
SEQ ID NO:18 has 63.0% identity with SEQ ID NO:60 of Appl. No. 16/438166- previously cited.
SEQ ID NO:19 has 62.7% identity with SEQ ID NO:59 of Appl. No. 16/438166.
SEQ ID NO:20 has 63.8% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:21 has 63.4% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:22 has 63.6% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:23 has 64.4% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:24 has 64.3% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:25 has 64.7% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:26 has 57.2% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:27 has 58.3% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:28 has 58.2% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:29 has 58.6% identity with SEQ ID NO:60 of Appl. No. 16/438166.
SEQ ID NO:30 has 65.2% identity with SEQ ID NO:53 of Appl. No. 16/592656- previously cited.
SEQ ID NO:31 has 63.3% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:32 has 65.5% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:33 has 65.1% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:34 has 59.0% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:35 has 57.4% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:36 has 59.2% identity with SEQ ID NO:53 of Appl. No. 16/592656.
SEQ ID NO:37 has 58.9% identity with SEQ ID NO:53 of Appl. No. 16/592656.

Claim 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Claims 1-13 and 18 are pending.  Claims 12 and 13 are withdrawn.  

Claims 1-8 and 18 are rejected.  Claims 4-5 and 9-11 are objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654